Order entered October 7, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00578-CV

   IN RE EQUINOR TEXAS ONSHORE PROPERTIES F/K/A STATOIL
   TEXAS ONSHORE PROPERTIES LLC; EQUINOR MARKETING &
   TRADING (US) INC.; AND EQUINOR NATURAL GAS, LLC, Relators

           Original Proceeding from the 101st Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-03022

                                      ORDER

       Before Chief Justice Burns, and Justices Partida-Kipness and Reichek

      Based on the Court’s opinion of this date, we CONDITIONALLY

GRANT the petition for a writ of mandamus as to the trial court’s order denying

relators’ plea in abatement. We ORDER respondent, within thirty days of the date

of this Order, to issue an order granting relators’ plea in abatement and file in this

Court a copy of its order. Should respondent fail to comply with this Order, the

writ will issue.




                                          1
We also LIFT the stay of the proceedings in the trial court.




                                       /s/   ROBERT D. BURNS, III
                                             CHIEF JUSTICE




                                   2